                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF RHODE ISLAND

UNITED STATES OF AMERICA                      :
                                              :
                v.                            :              1:20-MJ-12PAS
                                              :
CASIMIRO PEREIRA                              :


                               MEMORANDUM AND ORDER

PATRICIA A. SULLIVAN, United States Magistrate Judge.

       Now pending before the Court is the motion of Defendant Casimiro Pereira for self-

representation in connection with a motion to dismiss the criminal complaint that he filed pro se,

despite having court-appointed counsel. ECF No. 13. The motion for self-representation was

addressed by counsel for the parties at the bond hearing in this matter, which was held on March

4, 2020.

       A defendant has a right to be represented by counsel, or to proceed pro se, but does not

have the right to “hybrid representation,” that is, choosing those portions of the proceeding he

wishes to conduct and leaving the rest to counsel. United States v. Campbell, 61 F.3d 976, 981

(1st Cir. 1995); United States v. Caramadre, Cr. No. 11-186-ALL-S, 2013 WL 5565862, at *1

(D.R.I. Oct. 8, 2013). District courts have discretion to deny hybrid representation outright or to

place reasonable limitations and conditions upon the arrangement, considering such factors as

the burden that it would impose on the Court, which must protect the defendant from the

consequences of his own folly. Id.

       In this instance, the motion to dismiss that Defendant proposes to pursue pro se is

grounded in a theory that rests on an earlier version of applicable law classifying various forms

of methamphetamine. Since the law changed, this theory has been soundly and repeatedly
rejected. See, e.g., Lugue v. Lynch, 640 F. App’x 545, 549 (7th Cir. 2016) (“all forms of

methamphetamine have been classified by regulation as Schedule II substances”); Fabricant v.

United States, No. CV 14-8124-RSWL, 2015 WL 5923481, at *11 n.17 (C.D. Cal. Oct. 8, 2015)

(“It is well settled that methamphetamine, in all its forms, has been classified as a Schedule II

controlled substance in accordance with 21 C.F.R. § 1308.12(d),” listing circuit court cases from

Third, Fifth, Sixth, Seventh, Eighth, Tenth and Eleventh Circuits). Defendant’s pro se motion to

dismiss also asserts a vagueness argument based on United States v. Colon-Ortiz, 866 F.2d 6, 9-

10 (1st Cir. 1989), but, as the First Circuit more recently pointed out, that case is also clearly

confined to “the language of a prior version of 21 U.S.C. § 841(b)(1)(B).” United States v.

Hebshie, 549 F.3d 30, 46 n.16 (1st Cir. 2008).

       Because of the frivolous nature of the underlying pro se motion to dismiss, the burden

that allowing hybrid representation to pursue such a motion would impose on the Court and the

government and the adverse impact that this hybrid representation would have on Defendant’s

attorney-client relationship with his legal counsel, the motion for limited self-representation

(ECF No. 13) is denied. Based on the foregoing, the pro se motion to dismiss that was filed in

the same document as the motion for self-representation will not be considered further.

So ordered.

ENTER:

/s/ Patricia A. Sullivan
PATRICIA A. SULLIVAN
United States Magistrate Judge
March 9, 2020




                                                  2
